Linda Ann May v. State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-009-CR

     LINDA ANN MAY,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 40th District Court
Ellis County, Texas
Trial Court # 24377CR
                                                                                                                
                                                                                                         
O P I N I O N
                                                                                                                

      Linda May was convicted of felony DWI and sentenced to ten years in prison.  From this
conviction, May filed a notice of appeal.  She now withdraws her notice of appeal and asks us
to dismiss it.
      In relevant portion, Rule 42.2 of the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss
the appeal if the appellant withdraws his or her notice of appeal.  The appellant and
his or her attorney must sign the written withdrawal and file it in duplicate with the
appellate clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).  We have not issued a decision in this appeal.  The motion is signed
by May and her attorney.  The clerk of this court has forwarded a copy of the motion to the
trial court clerk.  Thus, the motion meets the requirements of the Rule and is granted.
      May’s appeal is dismissed.
 
                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed on appellant's motion
Opinion delivered and filed February 16, 2000 
Do not publish